DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-13, 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support in the original disclosure for vertical height length greater than horizontal width length and thus it constitutes new matter.  In particular, the disclosure is silent regarding length and width of the side walls and base and top surface.  Furthermore, there is no support for a vertical rectangular cross-section shape and thus it constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-13, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what applicant is referring to with the recitation “a vertical rectangular cross-section shape is formed” due to lack of written description in the original disclosure.  It is not clear what this shape is formed from or what exactly has the vertical rectangular cross-section shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0274358 to Hidalgo in view of US Patent No. 2,614,689 to Miller.
Regarding claim 1, Hidalgo discloses a plasterboard stack support assembly (Fig 1) comprising at least one elongated and partially hollow support leg (10, Fig 4a below) composed of a shaped material, wherein said support leg includes two vertical opposing side walls (A, Fig 4a below) extending from a base surface (B, Fig 4 below), two edge walls (11, 12), the support being opened at the top (as shown in Fig 4a), said two vertical opposing side walls having a vertical height length, said base surface and said top surface having a horizontal width length,  and wherein said two vertical opposing sidewalls are connected to one another with a repeating pattern of intersecting x-shaped vertical structures (C, Fig 4a below) vertically extending from the base surface to the top surface of said support leg, thereby forming hollowed channels extending between the base surface and the top surface of said support leg, wherein a vertical rectangular cross-section shape is formed (Fig 5).  Hidalgo does not teach the material to be a polymer; however, Hidalgo discloses that it was known in the art to manufacture pallet supports of shaped plastic (€0009-0012) and one of ordinary skill in the art would have found it obvious to also manufacture the support assembly of Hidalgo out of polymer as suggested by the prior art in order to have a recyclable and reusable pallet since it has been held that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  The modified Hidalgo does not teach the two edge walls to comprise a sloped part extending from the base surface to a vertical part extending to a top surface of the support.  However, Miller discloses a support leg (4) for a support assembly (Fig 1) and in particular discloses the support leg comprising two vertical opposing side walls and two edge walls, the edge walls comprising a sloped part (groove 6) extending from the base surface to a vertical part extending to a top surface (14) of the support (Figs 2-3).  One of ordinary skill in the art would have found it further obvious to incorporate a sloped part to the Hidalgo support end walls as suggested by Miller in order to accommodate crosswise ties that can serve to hold the support legs in place during handling and shipment (Miller, col. 2, ll. 15-20).  Hidalgo further does not teach vertical height length greater than horizontal width length; however, Miller further discloses leg structures (4) having a vertical height length greater than horizontal width length and one of ordinary skill in the art would have found it obvious to change the dimensions of the Hidalgo support such that it had a greater vertical height than horizontal width length as suggested by Miller in order to facilitate load support since it has been held that limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).


    PNG
    media_image1.png
    636
    966
    media_image1.png
    Greyscale


Regarding claim 4, the modified Hidalgo further teaches the walls (11, 12) and interconnect structure (C) capable of performing compressive load bearing of the stack since it has the structure as recited (Fig 1).
Regarding claim 6, the modified Hidalgo further discloses repeating pattern of intersecting vertical structure includes element oriented diagonally relative to walls (C, Fig 4a).
Regarding claim 18, the modified Hidalgo further discloses two or more cross leg structures (10’), each of which includes one or more insertion elements (72) adapted to detachably fit into at least one of the hollowed channels extending between top and bottom plane of support legs (Fig 1a), wherein two or more the support legs and cross legs structures collectively form a package load-bearing assembly in a form of a support platform or surface (Fig 1)

Claim(s) 1-2, 4-5, 7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0177958 to Adams et al (Adams) in view of Miller.
Regarding claim 1, Adams discloses a plasterboard stack support assembly (Fig 8) comprising at least one elongated and partially hollow support leg (10, Fig 1) composed of a shaped polymer (€0011), wherein said support leg includes two vertical opposing side walls (18, 20) extending from a base surface, two edge walls (A, Fig 1 below), the support being opened at the top (as shown in Fig 1), said two vertical opposing side walls having a vertical height length, said base surface and said top surface having a horizontal width length (Fig 1) and wherein said two vertical opposing sidewalls are connected to one another with a repeating pattern of intersecting X-shaped structures (22) vertically extending from the base surface to the top surface of said support leg (Fig 5), thereby forming hollowed channels extending between the base surface and the top surface of said support leg.  Adams further discloses vertical height length greater than horizontal width length (Fig 1) and wherein a vertical rectangular cross-section shape is formed (as shown in Fig 5).  Furthermore, the structures are x-shaped structures since they form a cross as shown in Fig 5.
Adams does not teach the two edge walls to comprise a sloped part extending from the base surface to a vertical part extending to a top surface of the support.  However, Miller discloses a support leg (4) for a support assembly (Fig 1) and in particular discloses the support leg comprising two vertical opposing side walls and two edge walls, the edge walls comprising a sloped part (groove 6) extending from the base surface to a vertical part extending to a top surface (14) of the support (Figs 2-3).  One of ordinary skill in the art would have found it further obvious to incorporate a sloped part to the Adams support end walls as suggested by Miller in order to accommodate crosswise ties that can serve to hold the support legs in place during handling and shipment (Miller, col. 2, ll. 15-20).


    PNG
    media_image2.png
    480
    805
    media_image2.png
    Greyscale



Regarding claim 2, Adams further discloses at least one binding element (36) to press and bind at least one of the support legs to a plaster board stack.
Regarding claim 4, the modified Adams further teaches the walls (18, 20) and interconnect structure (22) capable of performing compressive load bearing of the stack since it has the structure as recited (Fig 8).
Regarding claim 5, the modified Adams further discloses repeating pattern of intersecting vertical structures including elements oriented perpendicular to walls (22, Fig 1).
Regarding claim 7, the modified Adams further discloses repeating pattern of intersecting vertical structures including elements oriented tangentially to walls (22, Fig 1).
Regarding claims 12-13, the modified Adams teaches the assembly of claim 4 but does not teach the thickness and weight of the assembly as recited.  However, it would have been obvious to one of ordinary skill in the art to change the thickness and weight to that as recited in order to facilitate support since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Miller and Applicants Admitted Prior Art (AAPA).
Regarding claims 8-9, the modified Adams teaches the assembly of claim 2 and further teaches binding elements being straps (36) but does not teach them made of plastic or stretchable.  However, since applicant does not challenge the official notice taken in that such stretchable plastic and plastic straps were known in the art and thus admits such strap materials were known in the art, one of ordinary skill in the art would have found it obvious to substitute the straps of Adams with plastic stretchable straps in order to facilitate attachment.
Regarding claim 10-11, the modified Adams further discloses binding strap grooves/channel (6, Miller) on tips of support legs and said grooves are adapted to accept and retain a respective plastic strap binding element (Fig 2, 4, Miller).


Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that the Hidalgo platform member is subject to deflection and lateral deformation.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., platform member subject to deflection and lateral deformation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Hidalgo platform member cannot be used alone and would not work if alone, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further argues that Adams lack the x-shaped vertical structures of the instant invention’s support leg and concludes that they cannot resist much deflection and are not designed to since they are merely intended as spacers.
In response to applicant's argument that Adams does not teach the support structures intended to resist deflection and crushing forces, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the support structures of Adams is cross-shaped as shown in Fig 5 and thus would be able to perform the function of resisting deflection and crushing forces since the support has the structure as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735